
	
		I
		112th CONGRESS
		2d Session
		H. R. 6719
		IN THE HOUSE OF REPRESENTATIVES
		
			December 30, 2012
			Mr. Thompson of
			 California introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Oversight and Government
			 Reform, Armed
			 Services, and Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote and expand the application of telehealth under
		  Medicare and other Federal health care programs, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Telehealth Promotion Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Removing arbitrary coverage restrictions on telehealth
				from Federal health care programs
					Sec. 101. Medicare; Medicaid; CHIP.
					Sec. 102. Federal employees health, dental, and vision benefits
				programs.
					Sec. 103. TRICARE.
					Sec. 104. Health care provided by the Department of Veterans
				Affairs.
					Sec. 105. Effective date.
					Title II—Additional Improvements to Medicare
					Sec. 201. Positive incentive for Medicare’s hospital
				readmissions reduction program.
					Sec. 202. Health homes and medical homes.
					Sec. 203. Flexibility in accountable care organizations
				coverage of telehealth.
					Sec. 204. Recognizing telehealth services and remote patient
				monitoring in national pilot program on payment bundling.
					Sec. 205. Adjustment in Medicare home health payments to
				account for use of remote patient monitoring.
					Sec. 206. Including telehealth and remote patient monitoring
				services as part of an intervention proposal under the Medicare Community-Based
				Care Transitions Program.
					Title III—Additional Improvement to Medicaid
					Sec. 301. Medicaid option for high-risk pregnancies and
				births.
				
			IRemoving arbitrary
			 coverage restrictions on telehealth from Federal health care programs
			101.Medicare;
			 Medicaid; CHIP
				(a)In
			 generalTitle XI of the Social Security Act is amended by
			 inserting after section 1150B the following new section:
					
						1150C.Removal of limitation on coverage of services provided via a
		  telecommunications system under Medicare, Medicaid, and
		  CHIP(a)MedicareAn item or service under part A or part B
				of title XVIII furnished to a Medicare beneficiary by an individual or entity
				via a telecommunications system shall be covered to the same extent the item or
				service would be covered if furnished in the same location of the beneficiary,
				and benefits shall not be denied under either such part solely on the basis
				that the item or service is being furnished via a telecommunications
				system.
							(b)MedicaidMedical assistance under a State plan under
				title XIX for an item or service furnished to a Medicaid beneficiary by an
				individual or entity via a telecommunications system shall be available to the
				same extent as such assistance would be available if furnished in the same
				location as the beneficiary, and medical assistance shall not be denied under
				such plan solely on the basis that the item or service is being furnished via a
				telecommunications system, except as a State may otherwise provide in its State
				plan under this title. For the purposes of reimbursement, licensure,
				professional liability, and other purposes under such title with respect to the
				provision of telehealth services, practitioners, suppliers, and providers of
				such services are considered to be furnishing such services at their location
				and not at the originating site.
							(c)CHIPChild health assistance under a State child
				health plan under title XXI for an item or service furnished to a CHIP
				beneficiary by an individual or entity via a telecommunications system shall be
				available to the same extent as such assistance would be available if furnished
				in the same location as the beneficiary, and child health assistance shall not
				be denied under such plan solely on the basis that the item or service is being
				furnished via a telecommunications system, except as a State may otherwise
				provide in its State child health plan under this title. The previous sentence
				applies with respect to items and services furnished through coverage provided
				in the form described in section 2101(a)(1). For the purposes of reimbursement,
				licensure, professional liability, and other purposes under such title with
				respect to the provision of telehealth services, practitioners, suppliers, and
				providers of such services are considered to be furnishing such services at
				their location and not at the originating
				site.
							.
				(b)Conforming
			 Medicare part B coverage provisions
					(1)Removal of
			 limitation on telehealth servicesSection 1834(m)(4) of the Social Security
			 Act (42 U.S.C. 1395m(m)(4)) is amended by striking subparagraph (F).
					(2)Expansion of
			 telecommunications systemThe second sentence of section
			 1834(m)(1) of the Social Security Act (42 U.S.C. 1835m(m)(1)) is amended by
			 striking in the case of any Federal telemedicine demonstration program
			 conducted in Alaska or Hawaii,.
					(3)Expansion of
			 telehealth providers to all health care professionalsSection
			 1834(m) of such Act (42 U.S.C. 1395m(m)) is amended—
						(A)in paragraph
			 (1)—
							(i)by
			 inserting or other health care professional after
			 (described in section 1842(b)(18)(C)); and
							(ii)by
			 inserting or other health care professional after
			 individual physician or practitioner; and
							(B)in paragraphs
			 (2)(A), (2)(C), (3)(A), and (4)(A) by inserting or other health care
			 professional after physician or practitioner each place
			 it appears.
						(4)Removal of
			 limitations on originating sitesSection 1834(m)(4)(C) of such Act (42
			 U.S.C. 1395m(m)(4)(C)) is amended—
						(A)by inserting
			 The term originating site means one of the following
			 sites: after Originating site.—;
						(B)by striking clause
			 (i) and all that follows up to subclause (I) of clause (ii); and
						(C)by redesignating
			 subclauses (I) through (VIII) of clause (ii) as clauses (i) through (viii),
			 respectively.
						(5)Location of
			 furnishing telehealth servicesSection 1834(m) of such Act is further
			 amended by adding at the end the following new paragraph:
						
							(5)Treatment of
				location in furnishing telehealth servicesFor purposes of
				reimbursement, licensure, professional liability, and other purposes under this
				title with respect to the provision of telehealth services, physicians,
				practitioners, suppliers, and providers of such services are considered to be
				furnishing such services at their location and not at the originating site.
							.
					(6)Payment methods
			 for other patient sitesSection 1834(m)(2) of such Act is further
			 amended by adding at the end the following new subparagraph:
						
							(D)Payment methods
				for other patient sitesThe
				Secretary may develop and implement payment methods that would apply under this
				subsection in the case of an individual who would be an eligible telehealth
				individual except that the telehealth services are furnished the individual at
				a site other than an originating site. Such methods shall be designed to take
				into account the costs related to the site involved and reduced costs for the
				distant
				site.
							.
					102.Federal
			 employees health, dental, and vision benefits programs
				(a)Health benefits
			 (FEHBP)Section 8904 of title
			 5, United States Code, is amended by adding at the end the following:
					
						(c)Benefits for an item or service furnished
				by an individual or entity via a telecommunications system shall be covered
				under a health benefits plan under this chapter as if it were furnished in
				person at the location of the beneficiary, and benefits shall not be denied
				under such a plan solely on the basis that the item or service is being
				furnished via a telecommunications system. For the purposes of reimbursement,
				licensure, professional liability, and other purposes under this chapter with
				respect to the provision of telehealth services, practitioners, suppliers, and
				providers of such services are considered to be furnishing such services at
				their location and not at the originating
				site.
						.
				(b)Dental
			 benefitsSection 8954 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						(f)Benefits for an item or service furnished
				by an individual or entity via a telecommunications system shall be covered
				under an enhanced dental benefits plan under this chapter as if it were
				furnished in person at the location of the beneficiary, and benefits shall not
				be denied under such a plan solely on the basis that the item or service is
				being furnished via a telecommunications system. For the purposes of
				reimbursement, licensure, professional liability, and other purposes under this
				chapter with respect to the provision of telehealth services, practitioners,
				suppliers, and providers of such services are considered to be furnishing such
				services at their location and not at the originating
				site.
						.
				(c)Vision
			 benefitsSection 8984 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						(f)Benefits for an item or service furnished
				by an individual or entity via a telecommunications system shall be covered
				under an enhanced vision benefits plan under this chapter as if it were
				furnished in person at the location of the beneficiary, and benefits shall not
				be denied under such a plan solely on the basis that the item or service is
				being furnished via a telecommunications system. For the purposes of
				reimbursement, licensure, professional liability, and other purposes under this
				chapter with respect to the provision of telehealth services, practitioners,
				suppliers, and providers of such services are considered to be furnishing such
				services at their location and not at the originating
				site.
						.
				103.TRICARE
				(a)Care provided at
			 military medical treatment facilitiesSection 1077 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(g)In providing health care to a covered
				beneficiary under section 1076 of this title at a military medical treatment
				facility, the Secretary may furnish an item or service to the covered
				beneficiary via a telecommunications
				system.
						.
				(b)Care provided at
			 private facilities
					(1)Certain
			 dependentsSection 1079 of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
						
							(r)(1)An item or service furnished to a covered
				beneficiary via a telecommunications system shall be covered by a plan
				described in paragraph (2) to the same extent the item or service would be
				covered if furnished in the same location of the covered beneficiary, and
				benefits shall not be denied under such a plan solely on the basis that the
				item or service is being furnished via a telecommunications system. For the
				purposes of reimbursement, licensure, professional liability, and other
				purposes under this section with respect to the provision of telehealth
				services, practitioners, suppliers, and providers of such services are
				considered to be furnishing such services at their location and not at the
				originating site.
								(2)A
				plan described in this paragraph is a plan for which the Secretary enters into
				a contract under subsection (a) to provide dependents with medical
				care.
								.
					(2)Certain members
			 and former membersSection 1086 of title 10, United States Code,
			 is amended by adding at the end the following new subsection:
						
							(i)(1)An item or service furnished to a covered
				beneficiary via a telecommunications system shall be covered by a plan
				described in paragraph (2) to the same extent the item or service would be
				covered if furnished in the same location of the covered beneficiary, and
				benefits shall not be denied under such a plan solely on the basis that the
				item or service is being furnished via a telecommunications system. For the
				purposes of reimbursement, licensure, professional liability, and other
				purposes under this section with respect to the provision of telehealth
				services, practitioners, suppliers, and providers of such services are
				considered to be furnishing such services at their location and not at the
				originating site.
								(2)A
				plan described in this paragraph is a plan for which the Secretary enters into
				a contract under subsection (a) to provide persons covered by subsection (c)
				with health
				benefits.
								.
					104.Health care
			 provided by the Department of Veterans Affairs
				(a)In
			 generalSubchapter I of
			 chapter 17 of title 38, United States Code, is amended by inserting after
			 section 1709A the following new section:
					
						1709B.Provision of
				health care via telecommunications system
							(a)Direct
				careIn providing health care
				directly to an individual under this chapter or chapter 18 of this title, the
				Secretary may furnish an item or service to the individual via a
				telecommunications system.
							(b)Contracted
				care(1)An item or service furnished to an
				individual covered by a plan described in paragraph (2) via a
				telecommunications system shall be covered by such a plan to the same extent
				the item or service would be covered if furnished in the same location of the
				individual, and benefits shall not be denied under such a plan solely on the
				basis that the item or service is being furnished via a telecommunications
				system. For the purposes of reimbursement, licensure, professional liability,
				and other purposes under this chapter and chapter 18 with respect to the
				provision of telehealth services, practitioners, suppliers, and providers of
				such services are considered to be furnishing such services at their location
				and not at the originating site.
								(2)A
				plan described in this paragraph is a plan for which the Secretary enters into
				a contract or agreement under this chapter or chapter 18 of this title to
				furnish health care to an
				individual.
								.
				(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1709A the following new item:
					
						
							1709B. Provision of health care via
				telecommunications
				system.
						
						.
				105.Effective
			 dateThe amendments made by
			 this title shall take effect on January 1, 2013, and shall apply to items and
			 services furnished on or after such date and contracts for health plans entered
			 into on or after such date, except that such amendments shall not apply to
			 health plans for plan years for which bids were submitted before the date of
			 the enactment of this Act.
			IIAdditional
			 Improvements to Medicare
			201.Positive
			 incentive for Medicare’s hospital readmissions reduction programSection 1886(q) of the Social Security Act
			 (42 U.S.C. 1395ww(q)) is amended by adding at the end the following new
			 paragraph:
				
					(9)Positive
				incentive for reduced readmissions
						(A)In
				generalWith respect to payment for discharges occurring during a
				fiscal year beginning on or after October 1, 2013, in order to provide a
				positive incentive for hospitals described in subparagraph (B) to lower their
				excess readmission ratios, the Secretary shall make an additional payment to a
				hospital in such proportion as provides for a sharing of the savings from such
				better-than-expected performance between the hospital and the program under
				this title.
						(B)Hospital
				describedA hospital
				described in this subparagraph is an applicable hospital (as defined in
				paragraph (5)(C)) not subject to a payment change under paragraph (1) and for
				which the positive readmission ratio (described in subparagraph (C)) is greater
				than 1.
						(C)Positive
				readmission ratioThe positive readmission ratio described in
				this subparagraph for a hospital is the ratio of—
							(i)the risk adjusted
				expected readmissions (described in subclause (II) of paragraph (4)(C)(i));
				to
							(ii)the risk adjusted
				readmissions based on actual readmissions (described in subclause (I) of such
				paragraph).
							.
			202.Health homes
			 and medical homes
				(a)Medicare chronic
			 care counterpart to Medicaid health home
					(1)In
			 generalTitle XVIII of the Social Security Act is amended by
			 adding at the end the following new section:
						
							1899B.Medicare
				health home for individuals with chronic conditions
								(a)In
				generalIn the case of a State that has amended its State plan
				under title XIX in accordance with the option described in section 1945, the
				Secretary may contract with the State medical assistance agency with a program
				under such section to serve eligible individuals with chronic conditions who
				select a designated provider, a team of health care professionals operating
				with such a provider, or a health team as the individual’s health home for
				purposes of providing the individual with health home services in the same
				manner as provided under its State plan amendment.
								(b)Health home
				qualification standardsThe standards established by the
				Secretary under section 1945(b) for qualification as a designated provider
				shall apply under this section for the purpose of being eligible to be a health
				home for purposes of section 1945.
								(c)PaymentsPayments shall be made under this section
				in the same manner to a provider or team as payments are made under subsection
				(c) of section 1945, including the use of the payment methodology described in
				paragraph (2) of such subsection.
								(d)Hospital
				referralsHospitals that are participating providers under this
				section shall establish procedures for referring any eligible individuals with
				chronic conditions who seek or need treatment in a hospital emergency
				department to designated providers in the same manner as required under section
				1945(d).
								(e)Monitoring and
				report on qualityThe methodology and proposal required under
				subsection (f) of section 1945 and the report on quality measures under
				subsection (f) of such section shall also apply under this section.
								(f)Report on
				quality measuresAs a
				condition for receiving payment for health home services provided to an
				eligible individual with chronic conditions, a designated provider shall
				report, in accordance with such requirements as the Secretary shall specify,
				including a plan for the use of remote patient monitoring, on all applicable
				measures for determining the quality of such services. When appropriate and
				feasible, a designated provider shall use health information technology in
				providing the Secretary with such information.
								(g)DefinitionsIn
				this section, the provisions and definitions contained in subsection (h) of
				section 1945 shall also apply for purposes of this section except that, instead
				of the requirement specified in clause (i) of subsection (h)(1)(A) of such
				section, an individual must be eligible for services under parts A and B and
				covered for medical assistance for health home services under section 1945 in
				order to be an eligible individual with chronic conditions.
								(h)Evidence-Based
				and reportingIn contracting with a State under this section, the
				State—
									(1)shall follow
				evidence-based guidelines for chronic care; and
									(2)shall report at least by the end of every
				month data specified by the Secretary, including an assessment of the use of
				remote patient monitoring and quality measures of process, outcome, and
				structure.
									(i)Waiver
				authority
									(1)In
				generalThe limitations on telehealth under section 1834(m) shall
				not apply for purposes of this section.
									(2)Secretary
				authorityThe Secretary may waive such other requirements of this
				title and title XIX as may be necessary to carry out the provisions of this
				section.
									.
					(2)Reporting
						(A)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall survey States contracting under section 1899B of the
			 Social Security Act, as added by paragraph (1), on the nature, extent, and use
			 of the option under such section particularly as it pertains to—
							(i)hospital admission
			 rates;
							(ii)chronic disease
			 management;
							(iii)coordination of
			 care for individuals with chronic conditions;
							(iv)assessment of
			 program implementation;
							(v)processes and
			 lessons learned (as described in subparagraph (B));
							(vi)assessment of
			 quality improvements and clinical outcomes under such option; and
							(vii)estimates of
			 cost savings.
							(B)Implementation
			 reportingSuch a State shall report to the Secretary, as
			 necessary, on processes that have been developed and lessons learned regarding
			 provision of coordinated care through a health home for beneficiaries with
			 chronic conditions under such option.
						(b)Specialty
			 medical homesTitle XVIII of the Social Security Act, as amended
			 by subsection (a), is further amended by adding at the end the following new
			 section:
					
						1899C.Specialty
				medical homes
							(a)In
				generalBeginning not later than 30 days after the date of the
				enactment of this section, the Secretary may contract with a national or
				multi-state regional center of excellence with a network of affiliated local
				providers to provide through one or more medical homes for targeted,
				accessible, continuous, and coordinated care to individuals under this title
				and title XIX with a long-term illness or medical condition that requires
				regular medical treatment, advising, and monitoring.
							(b)Medical home
				definedIn this section, the term medical home means
				a medical entity that—
								(1)specializes in the
				care for a specific long-term illness or medical condition, including related
				comorbidities;
								(2)leads the
				development of related evidence-based clinical standards and research;
								(3)has a network of
				affiliated personal physicians and patient treatment facilities;
								(4)maintains an
				online Web Site for patient and provider communication and collaboration and
				patient access to the patient’s health information;
								(5)has a plan for use of health information
				technology in providing services under this section and improving service
				delivery and coordination across the care continuum (including the use of
				wireless patient technology to improve coordination and remote patient
				monitoring management of care and patient adherence to recommendations made by
				their provider);
								(6)provides
				deidentified demographic data sets for clinical, statistical, and social
				science research to develop culturally-competent best practices and clinical
				decision support mechanisms for the long-term illness or medical
				condition;
								(7)uses a health assessment tool for the
				individuals targeted, including a means for identifying those most likely to
				benefit from remote patient monitoring; and
								(8)provides training
				programs for personnel involved in the coordination of care.
								(c)Personal
				physician defined
								(1)In
				generalIn this section, the term personal physician
				means a physician (as defined in section 1861(r)(1)) who meets the requirements
				described in paragraphs (2) and (3). Nothing in this paragraph shall be
				construed as preventing a personal physician from being a specialist or
				subspecialist for an individual requiring ongoing care for a specific chronic
				condition or multiple chronic conditions or for an individual with a long-term
				illness or medical condition.
								(2)General
				requirementsThe requirements described in this paragraph for a
				personal physician for care of an individual are as follows:
									(A)The physician is
				board certified for care of the specific illness or condition of the individual
				and manages continuous care for the individual.
									(B)The physician has
				the staff and resources to manage the comprehensive and coordinated health care
				of such individual.
									(3)Service-related
				requirementsThe requirements described in this paragraph for a
				personal physician are as follows:
									(A)The personal
				physician advocates for and provides ongoing support, oversight, and guidance
				to implement a plan of care that provides an integrated, coherent,
				cross-discipline plan for ongoing medical care developed in partnership with
				patients and including all other physicians furnishing care to the patient
				involved and other appropriate medical personnel or agencies (such as home
				health agencies).
									(B)The personal
				physician uses evidence-based medicine and clinical decision support tools to
				guide decisionmaking at the point-of-care based on patient-specific
				factors.
									(C)The personal physician is in compliance
				with the standards for meaningful use of electronic health records under this
				title.
									(D)The personal physician participates with
				the State’s health information exchange, as available, or the
				federally-sponsored Direct Project.
									(E)The personal physician uses health
				information technology, including appropriate remote monitoring, to monitor and
				track the health status of patients and to provide patients with enhanced and
				convenient access to health care services.
									(F)The personal physician uses electronic
				prescribing and provides medication management.
									(G)The personal physician encourages patients
				to engage in the management of their own health through education and support
				systems.
									(H)The personal physician utilizes the
				services of related health professionals, including nurse practitioners and
				physician assistants.
									(d)Long-Term
				illness or medical condition definedIn this section, the term long-term
				illness or medical condition—
								(1)includes a chronic
				condition which meets criteria specified by the Secretary for a specialized MA
				plan for special needs individuals; and
								(2)also includes
				another condition that the Secretary determines would provide a beneficial
				focus for an effective and efficient medical home.
								(e)Payment
				mechanisms
								(1)Medical home
				care management fee and medical home sharing in savingsExcept as provided in paragraph (2)—
									(A)Medical home
				care management feeUnder this section the Secretary shall
				provide for payment under section 1848 of a care management fee to the medical
				home and may include performance incentives. The medical home shall arrange for
				payment for the services of affiliated physicians and facilities.
									(B)Medical home
				sharing in savingsThe Secretary shall provide for payment under
				this section of a medical home based on the payment methodology applied to
				health group practices under section 1866A. Under such methodology, 80 percent
				of the reductions in expenditures under this title and title XIX resulting from
				participation of individuals that are attributable to the medical home (as
				reduced by the total care management fees paid to the medical home under this
				section) shall be paid to the medical home. The amount of such reductions in
				expenditures shall be determined by using assumptions with respect to
				reductions in the occurrence of health complications, hospitalization rates,
				medical errors, and adverse drug reactions.
									(2)Alternative
				payment model
									(A)In
				generalThe Secretary may provide for payment under this
				paragraph instead of the amounts otherwise payable under paragraph (1).
									(B)Establishment of
				target spending levelFor purposes of this paragraph, the
				Secretary shall compute an estimated annual spending target based on the amount
				the Secretary estimates would have been spent in the absence of this section,
				for items and services covered under parts A and B furnished to applicable
				beneficiaries for each qualifying medical home under this section. Such
				spending targets shall be determined on a per capita basis. Such spending
				targets shall include a risk corridor that takes into account normal variation
				in expenditures for items and services covered under parts A and B furnished to
				such beneficiaries with the size of the corridor being related to the number of
				applicable beneficiaries furnished services by each medical home. The spending
				targets may also be adjusted for such other factors as the Secretary determines
				appropriate.
									(C)Incentive
				paymentsSubject to performance on quality measures, a qualifying
				medical home is eligible to receive an incentive payment under this section if
				actual expenditures for a year for the applicable beneficiaries it enrolls are
				less than the estimated spending target established under subparagraph (B) for
				such year. An incentive payment for such year shall be equal to a portion (as
				determined by the Secretary) of the amount by which actual expenditures
				(including incentive payments under this paragraph) for applicable
				beneficiaries under parts A and B for such year are estimated to be less than
				95 percent of the estimated spending target for such year, as determined under
				subparagraph (B).
									(3)SourcePayments
				paid under this section shall be made in appropriate proportions (as specified
				by the Secretary) from the Hospital Insurance Trust Fund, the Federal
				Supplementary Medical Insurance Trust Fund, and funds appropriated to carry out
				title XIX.
								(f)Evidence-BasedThe
				contracting entity shall follow evidence-based guidelines for care of the
				long-term illness or medical condition under this section.
							(g)Patient services
				quality and performance reportingThe contracting entity shall
				report at least by the end of every month data specified by the Secretary on
				the operation of this section, including quality measures of process, outcome,
				and structure.
							(h)Waiver
				authority
								(1)In
				generalThe limitations on telehealth under section 1834(m) shall
				not apply for purposes of this section.
								(2)Secretary
				authorityThe Secretary may waive such other requirements of this
				title and title XIX as may be necessary to carry out the provisions of this
				section.
								.
				203.Flexibility in
			 accountable care organizations coverage of telehealthSection 1899 of the Social Security Act (42
			 U.S.C. 1395jjj) is amended by adding at the end the following new
			 subsection:
				
					(l)Flexibility for
				telehealth
						(1)Provision as
				supplemental benefitsNotwithstanding any other provision of this
				section, an ACO may include coverage of telehealth and remote patient
				monitoring services as supplemental health care benefits to the same extent as
				a Medicare Advantage plan is permitted to provide coverage of such services as
				supplemental health care benefits under 1852(a)(3)(A).
						(2)Provision in
				connection with home health servicesNothing in this section shall be construed
				as preventing an ACO from including payments for remote patient monitoring and
				home-based video conferencing services in connection with the provision of home
				health services (under conditions for which payment for such services would not
				be made under section 1895 for such services) in a manner that is financially
				equivalent to the furnishing of a home health
				visit.
						.
			204.Recognizing
			 telehealth services and remote patient monitoring in national pilot program on
			 payment bundlingSection
			 1866D(a)(2) of the Social Security Act (42 U.S.C. 1395cc–4(a)(2)) is
			 amended—
				(1)in subparagraph (B), by striking 10
			 conditions and inserting the conditions;
				(2)in subparagraph
			 (C)—
					(A)by redesignating
			 clause (v) as clause (vi); and
					(B)by inserting after
			 clause (iv) the following new clause:
						
							(v)Telehealth and remote patient monitoring
				services.
							;
				and
					(3)in subparagraph
			 (D)(i)(III), by inserting before the period at the end the following:
			 (and such longer period in the case of the use of telehealth and remote
			 patient monitoring services as the Secretary may specify).
				205.Adjustment in
			 Medicare home health payments to account for use of remote patient
			 monitoring
				(a)In
			 generalSection 1895(b) of
			 the Social Security Act (42 U.S.C. 1395fff(b)) is amended by adding at the end
			 the following new paragraph:
					
						(7)Increase for the
				use of remote patient monitoring
							(A)In
				generalThe Secretary shall provide for an increase in the
				standard prospective payment amount (or amounts) under paragraph (3) applicable
				to home health services furnished using remote patient monitoring. No such
				increase shall be provided unless the agency furnishing the services provides
				the Secretary with such additional information on outcomes from the use of such
				monitoring as the Secretary may require.
							(B)LimitationThe
				increase under this paragraph shall be—
								(i)applied only in
				2014, 2015, and 2016; and
								(ii)reduced in the
				case of 2016.
								(C)Using remote
				patient monitoring definedIn this paragraph, the term
				using remote patient monitoring means using devices and
				communications networks to remotely collect and send diagnostic data to a
				monitoring station for
				interpretation.
							.
				(b)Application on a
			 budget neutral basisParagraph (3) of such section is amended by
			 adding at the end the following new subparagraph:
					
						(D)Budget-neutrality
				adjustment to offset cost of increased payment for using remote patient
				monitoringThe Secretary
				shall reduce the standard prospective payment amount (or amounts) under this
				paragraph applicable to home health services furnished during a period by such
				proportion as the Secretary estimates will result in an aggregate reduction in
				payments for the period equal to the total increase in payments estimated to be
				made based on the application of paragraph (7) for the
				period.
						.
				206.Including
			 telehealth and remote patient monitoring services as part of an intervention
			 proposal under the Medicare Community-Based Care Transitions
			 ProgramSection 3026(c)(2)(B)
			 of the Patient Protection and Affordable Care Act of 2010 (Public Law 111–148;
			 42 U.S.C. 1395b–1 note) is amended by adding at the end the following new
			 clause:
				
					(vi)Monitoring a high-risk Medicare beneficiary
				through the use of telehealth or remote patient monitoring
				services.
					.
			IIIAdditional
			 Improvement to Medicaid
			301.Medicaid option
			 for high-risk pregnancies and births
				(a)In
			 generalTitle XIX of the Social Security Act is amended by adding
			 at the end the following new section:
					
						1947.State option
				to provide coordinated care for enrollees with high-risk pregnancies and
				births
							(a)In
				generalNotwithstanding section 1902(a)(1) (relating to
				statewideness), section 1902(a)(10)(B) (relating to comparability), and any
				other provision of this title for which the Secretary determines it is
				necessary to waive in order to implement this section, beginning 6 months after
				the date of the enactment of this section, a State, at its option as a State
				plan amendment, may provide for medical assistance under this title to eligible
				individuals for maternal-fetal and neonatal care who select a designated
				provider (as described under subsection (h)(5)), a team of health care
				professionals (as described under subsection (h)(6)) operating with such a
				provider, or a health team (as described under subsection (h)(7)) as the
				individual’s birthing network for purposes of providing the individual with
				pregnancy-related services.
							(b)Qualification
				standardsThe Secretary shall establish standards for
				qualification as a designated provider for the purpose of being eligible to be
				a birthing network for purposes of this section.
							(c)Payments
								(1)In
				generalA State shall provide a designated provider, a team of
				health care professionals operating with such a provider, or a health team with
				payments for the provision of birthing network services to each eligible
				individual for maternal-fetal and neonatal care that selects such provider,
				team of health care professionals, or health team as the individual’s birthing
				network. Payments made to a designated provider, a team of health care
				professionals operating with such a provider, or a health team for such
				services shall be treated as medical assistance for purposes of section
				1903(a), except that, during the first 8 fiscal year quarters that the State
				plan amendment is in effect, the Federal medical assistance percentage
				applicable to such payments shall be equal to 90 percent.
								(2)Savings
				targetAs a condition for approval of a State plan amendment and
				payment methodology under this section, the State shall provide the Secretary
				with assurances that the amendment and methodology shall be projected to reduce
				the amount of expenditures for pregnancy-related services otherwise made under
				this title by one percent for each 4-calendar-quarter period during the first
				40 calendar quarters in which the amendment is in effect.
								(3)Methodology
									(A)In
				generalThe State shall specify in the State plan amendment the
				methodology the State will use for determining payment for the provision of
				birthing network services. Such methodology for determining payment shall be
				established consistent with section 1902(a)(30)(A).
									(B)Innovative
				models of paymentThe methodology for determining payment for
				provision of birthing network services under this section shall not be limited
				to a per-member per-month basis and may provide (as proposed by the State and
				subject to approval by the Secretary) for alternate models of payment,
				including bundled per episode, performance incentives, and shared
				savings.
									(4)Planning
				grants
									(A)In
				generalBeginning 30 days after the date of the enactment of this
				section, the Secretary may award planning grants to States for purposes of
				developing a State plan amendment under this section. A planning grant awarded
				to a State or a multi-state collaborative under this paragraph shall remain
				available until expended.
									(B)LimitationThe
				total amount of payments made to States under this paragraph shall not exceed
				$25,000,000.
									(d)Report on
				quality measuresAs a condition for receiving payment for
				birthing network services provided to an eligible individual for maternal-fetal
				and neonatal care, a designated provider shall report monthly to the State, in
				accordance with such requirements as the Secretary shall specify, on all
				applicable measures for determining the quality of such services. When
				appropriate and feasible, a designated provider shall use health information
				technology in providing the State with such information.
							(e)Evidence-BasedThe
				birthing network shall adapt, update, and follow evidence-based guidelines for
				maternal-fetal and neonatal care.
							(f)DefinitionsIn
				this section:
								(1)Eligible
				individual for maternal-fetal and neonatal care
									(A)In
				generalSubject to subparagraph (B), the term eligible
				individual means an individual who—
										(i)is
				eligible for medical assistance under the State plan or under a waiver of such
				plan; and
										(ii)(I)is pregnant (or was
				pregnant during the immediately preceding 30 day period); or
											(II)is the child of an individual described
				in clause (i) and under 30 days old.
											(B)Rule of
				constructionNothing in this paragraph shall prevent the
				Secretary from establishing other requirements for purposes of determining
				eligibility for receipt of birthing network services under this section.
									(2)Birthing
				networkThe term birthing network means a designated
				provider (including a provider that operates in coordination with a team of
				health care professionals) or a health team selected by an eligible individual
				to provide birthing network services.
								(3)Birthing network
				services
									(A)In
				generalThe term birthing network services means
				comprehensive and timely high-quality services described in subparagraph (B)
				that are provided by a designated provider, a team of health care professionals
				operating with such a provider, or a health team and are identified in a
				provider registry.
									(B)Services
				describedThe services described in this subparagraph are—
										(i)comprehensive care
				coordination;
										(ii)health
				promotion;
										(iii)a call center to
				offer 24-hour physician support for consultations with maternal-fetal medicine
				specialists, when requested, regarding patient management issues;
										(iv)newborn
				screening, including for heart defects and to reduce newborn hospital
				readmissions;
										(v)patient and
				family support (including authorized representatives);
										(vi)referral to
				community and social support services, if relevant; and
										(vii)use of health
				information technology to link services and provide monitoring, as feasible and
				appropriate.
										(4)Designated
				providerThe term designated provider means a
				physician, clinical practice or clinical group practice, rural clinic,
				community health center, public health agency, home health agency, or any other
				entity or provider (including pediatricians, gynecologists, and obstetricians)
				that is determined by the State and approved by the Secretary to be qualified
				to be a birthing network for eligible individuals on the basis of documentation
				evidencing that the physician, practice, or clinic—
									(A)has the systems
				and infrastructure in place to provide birthing network services; and
									(B)satisfies the
				qualification standards established by the Secretary under subsection (b) and
				paragraph (7)(B).
									(5)Team of health
				care professionalsThe term team of health care
				professionals means a team of health professionals (as described in the
				State plan amendment) that may—
									(A)include physicians
				and other professionals, such as a nurse care coordinator, midwife,
				nutritionist, social worker, behavioral health professional, or any
				professionals deemed appropriate by the State; and
									(B)be free standing,
				virtual, or based at a hospital, community health center, rural clinic,
				clinical practice or clinical group practice, academic health center, or any
				entity deemed appropriate by the State and approved by the Secretary.
									(6)Health
				teamThe term health team has the meaning given such
				term for purposes of section 3502 of the Patient Protection and Affordable Care
				Act.
								(7)Birthing data
				and exchange
									(A)Proposal for use
				of health information technologyA State shall include in the
				State plan amendment a proposal for use of health information technology in
				providing birthing network services under this section and improving service
				delivery and coordination across the care continuum (including the use of
				wireless patient technology to improve coordination and management of care and
				patient adherence to recommendations made by their provider).
									(B)Information
				requirements for birthing networksThe birthing network
				shall—
										(i)be
				in compliance with the Medicaid standards for meaningful use of electronic
				health records;
										(ii)participate with
				the State’s health information exchange, as available, or operate an exchange
				among the birthing network;
										(iii)collect
				demographic information on participating newborns and mothers;
										(iv)use demographic
				and event-based data to identify patients that are likely going to need short
				or long-term follow-up; and
										(v)providing
				de-identified demographic data sets for statistical and social science research
				to develop culturally-competent best practices and clinical decision support
				mechanisms for maternal-fetal and neonatal
				care.
										.
				(b)Patient services
			 quality and performance reporting
					(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall survey States that
			 have elected the option under section 1947 of the Social Security Act, as added
			 by section (a), on the nature, extent, and use of such option, particularly as
			 it pertains to—
						(A)terms of
			 pregnancies;
						(B)use of prenatal
			 fetal monitoring;
						(C)use of Caesarean
			 section procedures;
						(D)use of neonatal
			 intensive care services;
						(E)incidence of
			 birthing complications;
						(F)incidence of
			 infant and maternal mortality;
						(G)coordination of
			 maternal-fetal and neonatal care for individuals;
						(H)assessment of
			 program implementation;
						(I)processes and
			 lessons learned (as described in subparagraph (B));
						(J)assessment of
			 quality improvements and clinical outcomes under such option; and
						(K)participating
			 mothers’ assessment of performance, quality, convenience, and
			 satisfaction.
						(2)Implementation
			 reportingA State that has elected the option under such section
			 shall report to the Secretary, as necessary, on processes that have been
			 developed and lessons learned regarding provision of coordinated care through a
			 birthing network for Medicaid beneficiaries for maternal-fetal and neonatal
			 care under such option.
					
